DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 and 12-20 have been canceled.  Claims 21-43 have been amended.  Claims 9-11 and 21-43 are pending and under consideration.

The provisional rejections of claims 9 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 8-10 and 16-18 of copending Application No. 16/671,981 (reference application) and claims 1, 3, 4, 7, 8-10 and 16-18 of copending Application No. 16/671,994 (reference application) are withdrawn in light of applicant’s amendments in the ‘981 and ‘994 applications.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(B) As drawn to the expression of peptides in different cancer types 
Claims 9-13 and 18-20 are drawn to a method of eliciting an immune response in a patient who has bladder cancer, AML, breast cancer, bile duct cancer, brain cancer, CLL, colorectal carcinoma, esophageal cancer, gallbladder cancer, gastric cancer, hepatocellular cancer, MCC, NHL, NSCLC, ovarian cancer, pancreatic cancer, prostate cancer, renal cell cancer, SCLC or uterine cancer comprising administering a composition comprising a peptide in the form of a pharmaceutically acceptable salt and an adjuvant, thereby inducing a T cell response to the bladder cancer, AML, breast cancer, bile duct cancer, brain cancer, CLL, colorectal carcinoma, esophageal cancer, gallbladder cancer, gastric cancer, hepatocellular cancer, MCC, NHL, NSCLC, ovarian cancer, pancreatic cancer, prostate cancer, renal cell cancer, SCLC or uterine cancer, wherein the peptide consisting of the amino acid sequence of SEQ ID NO: 4, 13, 37, 46, 90, 100 or 117.  
The specification teaches that all of the tumor-associated peptides of the instant application were identified as being presenting on primary urinary bladder cancer (page 57, third full paragraph).  
The specification also teaches that: 
SEQ ID NO:4 is derived from ANKRD50, also known in the art as ankyrin repeat domain 50;

SEQ ID NO:37 is derived from MROH2A, also known in the art as HEATR7B1 and maestro heat like repeat family member 2A;
SEQ ID NO:46 is derived from DUOXA2, also known in the art as SIMNIPHOM, TDH5, dual oxidase maturation factor 2 and DUOX maturation factor A2;
SEQ ID NO:90 is derived from PRKDC, also known in the art as DNA-PKC,  DNAPK, DNAPK,  DNPK1, HYRC,  HYRC1, IMD26,  XRCC7 or p350;
SEQ ID NO: 100 is derived from TMC7, also known in the art as transmembrane channel like 7 protein;
SEQ ID NO:117 is derived from HAS3, also known in the art as hyaluronan synthase 3.
The specification teaches that all the peptides in Table 1, including SEQ ID NO: 4, 13, 37, 46, 90, and 100 and Table 2, including SEQ ID NO:  117, bind to HLA-A*02 (page 13, lines 2-3 of the second full paragraph).  
The specification teaches that the peptides are also over presented other proliferative disease outside of urinary bladder carcinoma (page 20, lines 3-11).  The specification teaches that SEQ ID NO: 4 is overexpressed in colorectal carcinoma, NHL, AML, breast carcinoma, melanoma, uterine cancer and “HNSCC”.  The acronym “HNSCC” is not defined on page 20, however, HNSCC is used in the art as an acronym for head and neck squamous cell carcinoma.  The specification teaches that SEQ ID NO:13 is overexpressed in NSCLC and HNSCC; SEQ ID NO:90 is overexpressed in prostate cell carcinoma and HNSCC; SEQ ID NO:100 is overexpressed in brain cancer and colorectal cancer; and SEQ ID NO:117 is overexpressed in HNSCC.
It is further noted that given the broadest reasonable interpretation, claim 9 reads on the administration of any of the peptides of SEQ ID NO:  4, 13, 37, 46, 90, 100 or 117 for the treatment of any of the recited cancers.  
The specification provides no objective evidence that, for example, administration of a composition comprising SEQ ID NO:37, taught by the specification to be present in urinary 

All other rejections and/or objections as set forth in the prior office action are withdrawn.

Allowable Subject Matter
Claims 28 and 38-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643